Exhibit 10.1

NEWS CORPORATION

2013 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective November 20, 2019)

ARTICLE I

GENERAL

Section 1.1 Purpose.

The purpose of the News Corporation 2013 Long-Term Incentive Plan (the “Plan”)
is to benefit and advance the interests of News Corporation, a Delaware
corporation (the “Company”), and its subsidiaries by making awards to certain
employees, directors and other service providers of the Company and its
subsidiaries as an additional incentive for them to make contributions to the
financial success of the Company.

Section 1.2 Definitions.

As used in the Plan, the following terms shall have the following meanings:

(a)    “Administrator” shall mean the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 1.3(c).

(b)    “Affiliate” shall mean, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company, including, without limitation, any subsidiary; provided, that
solely for the purposes of the Plan there shall be a presumption of control by
the Company if the Company owns more than 20% of the value, or more than 20% of
the combined voting power, of the other trade or business.

(c)    “Agreement” shall mean the written or electronic agreement or certificate
or other documentation governing an Award under the Plan, which shall contain
terms and conditions not inconsistent with the Plan and which shall incorporate
the Plan by reference.

(d)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(e)    “Awards” shall mean Stock Options, Stock Appreciation Rights, Restricted
Shares, Restricted Share Units, unrestricted shares of Common Stock, Dividend
Equivalents or Other Awards or a combination of any of the above, the grant,
vesting and/or exercisability of any of which may, but need not, in the sole
discretion of the Committee, be conditioned, in whole or in part, on the
attainment of performance targets, in whole or in part, related to Performance
Goals over a Performance Period.

(f)    “Board” shall mean the Board of Directors of the Company.

(g)    “Change in Control” shall mean, unless otherwise defined in any
applicable Agreement,

(i)    if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, not controlled by the
Murdoch family shall control or be entitled to control by contract or otherwise
a percentage of the voting power of the Company greater than both 15% and the
percentage held by the Murdoch family at such time. For purposes of this clause,
(1) a share shall be deemed held by the Murdoch family if it is held by or on
behalf of any one or more of the following: (x) K. Rupert Murdoch, his wife,
parent or more remote forebear, child or more remote issue, or brother or sister
or child or more remote issue of a brother or sister; or (y) any person directly
or indirectly controlled by one or more of the members of the Murdoch family
described above (a “Controlled Person”); and (2) a



--------------------------------------------------------------------------------

trust and the trustees of such trust shall be deemed to be controlled by any one
or more members of the Murdoch family if a majority of the trustees of such
trust are members of the Murdoch family or may be removed or replaced by any one
or more of the members of the Murdoch family and/or Controlled Persons; or

(ii)    during any twelve-month period, individuals who at the beginning of such
period constitute the Board and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election was previously so approved, cease for
any reason to constitute a majority thereof; or

(iii)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation (A) which would result
in all or a portion of the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (B) by which the corporate existence of the Company is not
affected and following which the Company’s chief executive officer and directors
retain their positions with the Company (and constitute at least a majority of
the Board); or

(iv)    the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets.

For the avoidance of doubt, a transaction will not constitute a Change in
Control if: (i) its sole purpose is to change the jurisdiction of the Company’s
incorporation, or (ii) its sole purpose is to create a holding company that will
be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction.

(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder.

(i)    “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board) to administer
the Plan in accordance with Section 1.3 of the Plan.

(j)    “Common Stock” shall mean shares of Class A Common Stock, par value $0.01
per share, of the Company.

(k)    “Date of Grant” shall mean the effective date of the grant of an Award as
set forth in the applicable Agreement.

(l)    “Dividend Equivalent” shall mean a right to receive a payment based upon
the value of the regular cash dividend paid on a specified number of shares of
Common Stock as set forth in Section 5.1 hereof. Payments in respect of Dividend
Equivalents may be in cash, or, in the discretion of the Committee, in shares of
Common Stock or in a combination of cash or shares of Common Stock.

(m)    “Effective Date” shall mean November 20, 2019, the date of stockholder
approval of the Plan.

(n)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto.

(o)    “Expiration Date” shall mean the earlier to occur of (A) the expiration
of the option period or Stock Appreciation Right period set forth in the
applicable Agreement or (B) the tenth (10th) anniversary of the Date of Grant of
the Stock Option or Stock Appreciation Right.

 

2



--------------------------------------------------------------------------------

(p)    “Fair Market Value” of a share of Common Stock on a given date shall
mean, unless otherwise determined by the Committee, the 4:00 p.m. (New York
time) closing price on such date (or if no closing price was reported on that
date, as applicable, on the preceding business day) on the Nasdaq Global Select
Market or other principal stock exchange on which the Common Stock is then
listed, as reported by The Wall Street Journal (Northeast edition) or any other
authoritative source selected by the Company. If the Common Stock is not listed
on such an exchange, quoted on such system or traded on such a market, Fair
Market Value shall be the value of the Common Stock as determined by the Board
by the application of a reasonable valuation method, in a manner consistent with
Section 409A of the Code.

(q)    “GAAP” shall mean generally accepted accounting principles in the United
States.

(r)    “Other Awards” shall mean any form of award authorized under Section 5.2
of the Plan, other than a Stock Option, Stock Appreciation Right, Restricted
Share, Restricted Share Unit, unrestricted share of Common Stock or Dividend
Equivalent.

(s)    “Outstanding Stock Option” shall mean a Stock Option granted to a
Participant which has not yet been exercised and which has not yet expired or
been terminated in accordance with its terms.

(t)    “Outstanding Stock Appreciation Right” shall mean a Stock Appreciation
Right granted to a Participant which has not yet been exercised and which has
not yet expired or been terminated in accordance with its terms.

(u)    “Participant” shall mean any employee, director or other Service Provider
of the Company or any Affiliate who has met the eligibility requirements set
forth in Section 1.4 hereof and to whom an Award has been made under the Plan.

(v)    “Performance Goals” shall mean the performance targets on which the
grant, vesting and/or exercisability of an Award may be conditioned, which may
be selected by the Committee in its discretion. The goals may include, without
limitation, and on a GAAP or non-GAAP basis: Net income, adjusted net income,
EBITDA, adjusted EBITDA, OIBDA, adjusted OIBDA, operating income, adjusted
operating income, free cash flow, net earnings, net earnings from continuing
operations, earnings per share, adjusted earnings per share, revenue, net
revenue, operating revenue, total stockholder return, share price, return on
equity, return in excess of cost of capital, profit in excess of cost of
capital, return on assets, return on invested capital, net operating profit
after tax, operating margin, profit margin, economic value added, share of
advertising, circulation share, market position, any other performance targets
established by the Committee as it deems appropriate, or any combination
thereof. A Performance Goal may be stated as a combination of one or more goals
(e.g., free cash flow return on invested capital), and on an absolute or
relative basis. The Performance Goals may be described in terms of objectives
that are related to the individual Participant or objectives that are
Company-wide or related to an Affiliate, division, department, region, function
or business unit, including, without limitation, financial and operating
performance and individual contributions to financial and non-financial
objectives, and the implementation and enforcement of effective compliance
programs, and may be measured on an absolute or cumulative basis or on the basis
of percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Affiliate, division, department,
region, function or business unit) or measured relative to selected peer
companies or a market index. In the event that, during any Performance Period,
any recapitalization, reorganization, merger, acquisition, divestiture,
consolidation, spin-off, combination, liquidation, dissolution, sale of assets
or other similar corporate transaction or event, or any other extraordinary
event or circumstance occurs which has the effect, as determined by the
Committee, in its sole and absolute discretion, of distorting the applicable
performance criteria involving the Company, including, without limitation,
changes in accounting standards, changes in tax laws and foreign currency
translation, the Committee may adjust or modify, as determined by the Committee,
in its sole and absolute discretion, the calculation of the Performance Goals,
to the extent necessary to prevent reduction or enlargement of the Participants’
Awards under the Plan for such Performance Period attributable to such
transaction, circumstance or event. All determinations that the Committee makes
shall be conclusive and binding on all persons for all purposes. The Committee
retains the right to reduce any Award below the maximum amount that could be
paid based on the degree to which the Performance Goals related to such Award
were attained. The Committee may not increase or otherwise modify any Award
intended to qualify for the Section 162(m) Exception in any manner that would
adversely affect the treatment of the Award under the Section 162(m) Exception.

 

3



--------------------------------------------------------------------------------

(w)    “Performance Period” shall mean a period of time over which performance
is measured as determined by the Committee in its sole discretion.

(x)    “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
an Affiliate thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability, unless the Committee
determines otherwise, in its discretion; provided, however, that with respect to
grants of Incentive Stock Options, permanent disability shall have the meaning
given it under the rules governing Incentive Stock Options under the Code.

(y)    “Restricted Share” shall mean a share of Common Stock granted to a
Participant pursuant to Article III, which is subject to the restrictions set
forth in Section 3.3 hereof and to such other terms, conditions and restrictions
as are set forth in the Plan and the applicable Agreement.

(z)    “Restricted Share Unit” shall mean a contractual right granted to a
Participant pursuant to Article IV to receive, in the discretion of the
Committee, shares of Common Stock, a cash payment equal to the Fair Market Value
of Common Stock or a combination of cash and shares of Common Stock, subject to
the terms and conditions set forth in the Plan and in the applicable Agreement.

(aa)    “Retirement,” except as otherwise specified in an applicable Agreement,
shall mean the resignation or termination of employment after attainment of age
60 with ten years of Service with the Company or any of its Affiliates.

(bb)    “Section 162(m)” shall mean Section 162(m) of the Code and the rules and
regulations promulgated thereunder from time to time.

(cc)    “Section 162(m) Exception” shall mean the exception under Section 162(m)
for “qualified performance-based compensation.”

(dd)    “Securities Act” shall mean the Securities Act of 1933, as amended,
including any successor law thereto.

(ee)    “Service” shall mean service as a Service Provider to the Company or any
of its Affiliates. A change in position or duties shall not result in
interrupted or terminated Service, so long as the Participant continues to be a
Service Provider. Whether a termination of Service shall have occurred for
purposes of the Plan shall be determined by the Committee, whose determination
shall be final, binding and conclusive.

(ff)    “Service Provider” shall mean an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser providing services to the
Company or an Affiliate.

(gg)    “Stock Appreciation Right” shall mean a contractual right granted to a
Participant pursuant to Article II to receive an amount determined in accordance
with Section 2.6 of the Plan, subject to such other terms and conditions as are
set forth in the Plan and the applicable Agreement.

(hh)    “Stock Option” shall mean a contractual right granted to a Participant
pursuant to Article II to purchase shares of Common Stock at such time and
price, and subject to such other terms and conditions as are set forth in the
Plan and the applicable Agreement. Stock Options may be “Incentive Stock
Options” within the meaning of Section 422 of the Code or “Non-Qualified Stock
Options,” which do not meet the requirements of such Code section.

(ii)    “Substitute Awards” shall mean Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity affiliated with or acquired by the Company, with which the Company
combines or from which the Company has separated.

 

4



--------------------------------------------------------------------------------

(jj)    “Termination for Cause” shall mean a termination of Service with the
Company or any of its Affiliates which, as determined by the Committee, is by
reason of (i) “cause” as such term or a similar term is defined in any
employment agreement that is in effect and applicable to the Participant,
(ii) if there is no such employment agreement or if such employment agreement
contains no such term, unless the Committee determines otherwise, the
Participant’s: (A) conviction of embezzlement, fraud or other conduct which
would constitute a felony; (B) willful unauthorized disclosure of confidential
information; (C) failure, neglect of or refusal to substantially perform, or
substantial neglect of, the duties of the Participant’s employment; or (D) any
other act or omission which is a material breach of the Company’s policies or
which is materially injurious to the financial condition or business reputation
of the Company or any Affiliate thereof, or (iii) in the case of a Service
Provider who is not an employee of the Company or any Affiliate, actions by the
Service Provider that would justify a Termination for Cause if the Service
Provider was an employee.

Section 1.3 Administration of the Plan.

(a)    Board or Committee to Administer. The Plan shall be administered by the
Board or by a Committee appointed by the Board, consisting of at least two
members of the Board and constituted to satisfy Applicable Laws. With respect to
any Award that is intended to satisfy the requirements of the Section 162(m)
Exception, such Committee shall consist of at least such number of directors as
is required from time to time to satisfy the Section 162(m) Exception, and each
such Committee member shall satisfy the qualification requirements of such
exception; provided, however, that, if any such Committee member is found not to
have met the qualification requirements of the Section 162(m) Exception, any
actions taken or Awards granted by the Committee shall not be invalidated by
such failure to so qualify.

(b)    Powers of the Committee.

(i)    The Committee shall adopt such rules as it may deem appropriate in order
to carry out the purpose of the Plan. All questions of interpretation,
administration and application of the Plan shall be determined by a majority of
the members of the Committee then in office, except that the Committee may
authorize any one or more of its members, any officer or other designee of the
Company, to execute and deliver documents on behalf of the Committee. The
determination of such majority shall be final and binding as to all matters
relating to the Plan.

(ii)    The Committee shall have authority to select Participants from among the
class of eligible persons specified in Section 1.4 below, to determine the type
of Award to be granted, to determine the number of shares of Common Stock
subject to an Award or the cash amount payable in connection with an Award, and
to determine the terms and conditions of each Award in accordance with the terms
of the Plan, and to make exceptions to any such provisions if the Committee, in
good faith, determines that it is necessary to do so in light of extraordinary
circumstances and for the benefit of the Company and so as to avoid
unanticipated consequences or address unanticipated events (including any
temporary closure of an applicable stock exchange, disruption of communications
or natural catastrophe). Except as provided in Section 2.5 and 2.6(g) or as
necessary for an Award to qualify for the Section 162(m) Exception, the
Committee shall also have the authority to amend the terms of any outstanding
Award or waive any conditions or restrictions applicable to any Award; provided,
however, that no amendment shall materially impair the rights of the holder
thereof without the holder’s consent. With respect to any restrictions in the
Plan or in any Agreement that are based on the requirements of Section 422 of
the Code, the Section 162(m) Exception, the rules of any exchange upon which the
Company’s securities are listed, or any other Applicable Law, rule or
restriction to the extent that any such restrictions are no longer required, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such restrictions and/or to waive any such restrictions with
respect to outstanding Awards.

 

5



--------------------------------------------------------------------------------

(c)    Delegation by the Committee. The Committee may, but need not, from time
to time delegate, to the extent permitted by law, some or all of its authority
under the Plan to an Administrator consisting of one or more members of the
Committee or of one or more officers of the Company; provided, however, that the
Committee may not delegate its authority (i) to make Awards to employees (A) who
are subject on the date of the Award to the reporting rules under Section 16(a)
of the Exchange Act or (B) who are officers of the Company who are delegated
authority by the Committee hereunder, or (ii) to interpret the Plan or any
Award, or (iii) under Article VIII of the Plan. Any delegation hereunder shall
be subject to the restrictions and limits that the Committee specifies at the
time of such delegation or thereafter. Nothing in the Plan shall be construed as
obligating the Committee to delegate authority to an Administrator, and the
Committee may at any time rescind the authority delegated to an Administrator
appointed hereunder or appoint a new Administrator. At all times, the
Administrator appointed under this Section 1.3(c) shall serve in such capacity
at the pleasure of the Committee. Any action undertaken by the Administrator in
accordance with the Committee’s delegation of authority shall have the same
force and effect as if undertaken directly by the Committee, and any reference
in the Plan to the Committee shall, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to the
Administrator.

Section 1.4 Eligible Persons.

Awards may be granted to any employee, director or other Service Provider of the
Company or any of its Affiliates.

Section 1.5 Common Stock Subject to the Plan.

(a)    Plan Limit. The shares of Common Stock subject to Awards under the Plan
shall be made available from authorized but unissued Common Stock or from Common
Stock issued and held in the treasury of the Company. Subject to adjustment
under Article VI hereof, the total number of shares of Common Stock that may be
distributed under the Plan (the “Section 1.5 Limit”) shall not exceed, in the
aggregate, 50,000,000 shares of Common Stock.

(b)    Rules Applicable to Determining Shares Available for Issuance. For
purposes of determining the number of shares of Common Stock that remain
available for issuance, the following rules apply:

(i)    To the extent permitted by law or the rules and regulations of any stock
exchange on which the Common Stock is listed, the number of shares of Common
Stock that shall be added back to the Section 1.5 Limit and shall again be
available for Awards shall be the corresponding number of shares of Common Stock
that are (A) subject to an Award which for any reason expires or is cancelled,
forfeited or terminated without having been exercised or paid and (B) subject to
Awards that are instead settled in cash in the same amount as such shares of
Common Stock were counted against the Section 1.5 Limit.

(ii)    The number of shares of Common Stock available for issuance under the
Plan shall not be increased by the number of shares of Common Stock (A) tendered
or withheld or subject to an Award surrendered in connection with the purchase
of shares of Common Stock upon the exercise of a Stock Option, (B) deducted or
delivered from payment of an Award in connection with the Company’s tax
withholding obligations, or (C) purchased by the Company with proceeds from the
exercise of Stock Options. Stock Appreciation Rights granted under the Plan
shall reduce the Section 1.5 Limit based on the number of shares of Common Stock
for which the Stock Appreciation Rights are denominated, not based on the number
of shares of Common Stock actually delivered pursuant to the Stock Appreciation
Rights.

(iii)    Any shares of Common Stock underlying Substitute Awards shall not be
counted against the Section 1.5 Limit.

Notwithstanding anything in this Section 1.5 to the contrary, in no event shall
more than 50,000,000 shares of Common Stock, subject to adjustment pursuant to
Article VI hereof, be granted pursuant to Incentive Stock Options under the
Plan.

 

6



--------------------------------------------------------------------------------

Section 1.6 Limits on Awards to Participants.

(a)    Limits on Certain Stock Options and Stock Appreciation Rights. The
maximum aggregate number of shares of Common Stock that may be granted to any
Participant during any single fiscal year with respect to Stock Options or Stock
Appreciation Rights that are granted at no less than 100% of Fair Market Value
on the Date of Grant is 3,000,000 shares (regardless of whether Stock
Appreciation Rights are settled in cash, Common Stock, other Company securities
or a combination thereof) unless the grant is made in the Participant’s year of
hire, in which case the limit is 5,000,000 shares, subject to adjustment
pursuant to Article VI hereof.

(b)    Limits on other Awards. The maximum amount of Awards (other than those
Awards set forth in Section 1.6(a)) that may be awarded to any Participant in a
single fiscal year is $20,000,000 (with respect to Awards denominated in cash)
and 2,000,000 shares of Common Stock (with respect to Awards denominated in
shares of Common Stock), unless the grant is made in the Participant’s year of
hire, in which case the limit is 2,500,000 shares, subject to adjustment
pursuant to Article VI hereof.

Section 1.7 Agreements.

The Committee shall determine and set forth in an Agreement the terms and
conditions of each Award (other than an Award of unrestricted Common Stock). The
Agreement shall contain such terms and conditions as are required by the Plan
and, in addition, such other terms not inconsistent with the Plan as the
Committee may deem advisable. The Committee shall have the authority to adjust
the terms of the Agreements relating to an Award in a jurisdiction outside of
the United States, and/or to adopt a schedule to the Plan regarding the terms of
Awards to be granted in any such jurisdiction, (i) to comply with the laws of
such jurisdiction or (ii) to obtain more favorable tax treatment for the Company
and/or any Affiliate, as applicable, and/or for the Participants in such
jurisdiction. Such authority shall be notwithstanding the fact that the
requirements of the local jurisdiction may be more restrictive than the terms
set forth in the Plan.

Section 1.8 Forfeiture; Recoupment.

The Committee may reserve the right in an Agreement to cause a forfeiture of the
gain realized by a Participant with respect to an Award under such Agreement on
account of actions taken by, or failed to be taken by, the Participant in
violation or breach of or in conflict with any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate, (iv) confidentiality
obligation with respect to the Company or any Affiliate, (v) Company policy or
procedure including, without limitation, the Company’s Standards of Business
Conduct, (vi) other agreement or (vii) other obligation of the Participant to
the Company or any affiliate, as and to the extent specified in the applicable
Agreement. Any Award granted under the Plan shall be subject to mandatory
repayment by the Participant to the Company to the extent the Participant is, or
in the future becomes, subject to (a) any Company “clawback” or recoupment
policy that is adopted to comply with the requirements of any applicable law,
rule or regulation, or otherwise, or (b) any law, rule or regulation that
imposes mandatory recoupment, under circumstances set forth in such law, rule or
regulation.

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS AND

STOCK APPRECIATION RIGHTS

Section 2.1 Grants of Stock Options.

The Committee may from time to time grant to eligible employees, directors or
other Service Providers of the Company or any of its Affiliates Stock Options on
the terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine. Each
Agreement covering a grant of a Stock Option shall specify the number of shares
of Common Stock subject to such Stock Option, the Date of Grant, the exercise
price of such Stock Option, whether such Stock Option is an Incentive Stock
Option or a Non-Qualified Stock Option, the period during which such Stock
Option may be exercised, any vesting schedule, any Performance Goals and any
other terms that the Committee deems appropriate.

 

7



--------------------------------------------------------------------------------

Section 2.2 Exercise Price.

The Committee shall establish the per share exercise price of a Stock Option on
the Date of Grant in such amount as the Committee shall determine; provided,
that such exercise price shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the Date of Grant. In addition, notwithstanding the
foregoing, the per share exercise price of a Stock Option that is a Substitute
Award may be less than 100% of the Fair Market Value of a share of Common Stock
on the Date of Grant, provided that the excess of:

(i)    the aggregate Fair Market Value (as of the Date of Grant of such
Substitute Award) of the shares of Common Stock subject to the Substitute Award,
over

(ii)    the aggregate exercise price thereof, does not exceed the excess of:

(iii)    the aggregate fair market value (as of the time immediately preceding
the transaction pursuant to which the Substitute Award was granted, such fair
market value to be determined by the Committee) of the shares of the predecessor
entity that were subject to the award assumed or substituted for by the Company,
over

(iv)    the aggregate exercise price of such shares.

The exercise price of any Stock Option will be subject to adjustment in
accordance with the provisions of Article VI of the Plan.

Section 2.3 Exercise of Stock Options.

(a)    Exercisability. Stock Options shall be exercisable only to the extent the
Participant is vested therein, subject to any restrictions that the Committee
shall determine and specify in the applicable Agreement (or any employment
agreement applicable to the Participant). The Committee shall establish the
vesting schedule applicable to a Stock Option granted hereunder, which vesting
schedule shall specify the period of time, the increments in which a Participant
shall vest in the Stock Option and/or any applicable Performance Goal
requirements, subject to any restrictions that the Committee shall determine and
specify in the applicable Agreement (or any employment agreement applicable to
the Participant).

(b)    Option Period. For each Stock Option granted, the Committee shall specify
the period during which the Stock Option may be exercised.

(c)    Exercise in the Event of Termination of Service. The Committee shall
determine and specify in the applicable Agreement (or any employment agreement
applicable to the Participant) the extent to which a Participant shall have the
right to exercise the Participant’s Outstanding Stock Options if a Participant’s
Service with the Company or any of its Affiliates ends for any reason and the
length of time during which such Outstanding Stock Options may be exercised to
the extent exercisable after the date of such termination of Service. Such
provisions need not be uniform among all Stock Options and may reflect
distinctions based on the reasons for termination of Service.

(d)    Maximum Exercise Period. Anything in Section 2.3(b) or Section 2.3(c) to
the contrary notwithstanding and unless the Committee determines otherwise, no
Stock Option shall be exercisable after the Expiration Date; provided, however,
the term of a Stock Option (other than an Incentive Stock Option) shall be
automatically extended if, at the time of its scheduled expiration, the
Participant holding such Stock Option is prohibited by law or the Company’s
insider trading policy from exercising the Stock Option, which extension shall
expire on the thirtieth (30th) day following the date such prohibition no longer
applies. If the Expiration Date determined in accordance with the preceding
sentence is not a business day, the Stock Options may be exercised up to and
including the last business day before such date.

(e)    Adjustment with Respect to Stock Options. Any other provision of the Plan
to the contrary notwithstanding, the Committee may, in its discretion, at any
time accelerate the date or dates on which Stock Options vest.

 

8



--------------------------------------------------------------------------------

Section 2.4 Payment of Purchase Price Upon Exercise.

Every share purchased through the exercise of a Stock Option shall be paid for
in full on or before the settlement date for the shares of Common Stock issued
pursuant to the exercise of the Stock Options in cash or, in the discretion of
the Committee, in shares of Common Stock, in a combination of cash or shares or
in any other form of valid consideration that is acceptable to the Committee in
its sole discretion. If the Agreement so provides, such exercise price may also
be paid in whole or in part using a net share settlement procedure or through
the withholding of shares subject to the Stock Option with a value equal to the
exercise price together with any applicable tax withholding. In accordance with
the rules and procedures established by the Committee for this purpose, a Stock
Option may also be exercised through a “cashless exercise” procedure, approved
by the Committee, involving a broker or dealer, that affords Participants the
opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Stock Option in order to generate sufficient cash to
pay the exercise price of the Option together with any applicable tax
withholding.

Section 2.5 No Repricing of Stock Options.

The Committee may not “reprice” any Stock Option without approval of the
Company’s stockholders. “Reprice” means any of the following or any other action
that has the same effect: (i) amending the terms of a Stock Option to reduce its
exercise price, (ii) canceling a Stock Option at a time when its exercise price
exceeds the Fair Market Value of a share of Common Stock in exchange for a Stock
Option or Stock Appreciation Right with an exercise price that is less than the
exercise price of the original Stock Option or a Restricted Share or other
equity award unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction,
(iii) canceling a Stock Option at a time when its exercise price exceeds the
Fair Market Value of a share of Common Stock in exchange for cash or other
securities or (iv) taking any other action that is treated as a repricing under
the applicable rules of the principal U.S. national securities exchange on which
the shares are listed, provided that nothing in this Section 2.5 shall prevent
the Committee from making adjustments pursuant to Article VI.

Section 2.6 Stock Appreciation Rights.

(a)    Generally. The Committee may grant Stock Appreciation Rights alone or in
tandem with other Awards.

(b)    Stock Appreciation Rights Granted In Tandem with Stock Options. If the
Stock Appreciation Right is granted in tandem with a Stock Option, such Stock
Appreciation Right may be granted either at the time of the grant of the Stock
Option or by amendment at any time prior to the exercise, expiration or
termination of such Stock Option. The Stock Appreciation Right shall be subject
to the same terms and conditions as the related Stock Option and shall be
exercisable only at such times and to such extent as the related Stock Option is
exercisable. A Stock Appreciation Right shall entitle the holder to surrender to
the Company the related Stock Option unexercised and receive from the Company in
exchange therefor an amount equal to the excess of the Fair Market Value of the
shares of Common Stock subject to such Stock Option, determined as of the day of
surrender of such Stock Option, over the Stock Option aggregate exercise price.
Such amount shall be paid in cash, or in the discretion of the Committee, in
shares of Common Stock or in a combination of cash or shares of Common Stock.

(c)    Stock Appreciation Rights Granted Alone or In Tandem with Awards Other
Than Stock Options. Subject to the next sentence and Section 2.6(e), Stock
Appreciation Rights granted alone or in tandem with Awards other than Stock
Options shall be subject to such terms and conditions as the Committee shall
establish at or after the time of grant and set forth in the applicable
Agreement. The Committee shall establish the per share exercise price of a Stock
Appreciation Right granted alone on the Date of Grant in such amount as the
Committee shall determine; provided, that such exercise price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the Date of
Grant. In addition, notwithstanding the foregoing, the per share exercise price
of a Stock Appreciation Right that is a Substitute Award may be less than 100%
of the Fair Market Value of a share of Common Stock on the Date of Grant;
provided, that the excess of:

(i)    the aggregate Fair Market Value (as of the Date of Grant of such
Substitute Award) of the shares of Common Stock subject to the Substitute Award,
over

 

9



--------------------------------------------------------------------------------

(ii)    the aggregate exercise price thereof, does not exceed the excess of:

(iii)    the aggregate fair market value (as of the time immediately preceding
the transaction pursuant to which the Substitute Award was granted, such fair
market value to be determined by the Committee) of the shares of the predecessor
entity that were subject to the award assumed or substituted for by the Company,
over

(iv)    the aggregate exercise price of such shares.

The exercise price of any Stock Appreciation Right will be subject to adjustment
in accordance with the provisions of Article VI of the Plan. The period
specified by the Committee during which the Stock Appreciation Right may be
exercised is the Stock Appreciation Right period.

(d)    Exercise of Stock Appreciation Rights Granted Alone or In Tandem with
Awards Other Than Stock Options in the Event of Termination of Service. The
Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant) the extent to which a
Participant shall have the right to exercise the Participant’s Outstanding Stock
Appreciation Rights if a Participant’s Service with the Company or any of its
Affiliates ends for any reason and the length of time during which such
Outstanding Stock Appreciation Rights may be exercised to the extent exercisable
after the date of such termination of Service. Such provisions need not be
uniform among all Stock Appreciation Rights and may reflect distinctions based
on the reasons for termination of Service.

(e)    Maximum Exercise Period. Anything in Section 2.6(c) or Section 2.6(d) to
the contrary notwithstanding and unless the Committee determines otherwise, no
Stock Appreciation Rights shall be exercisable after the Expiration Date;
provided, however, the term of a Stock Appreciation Right shall be automatically
extended if, at the time of its scheduled expiration, the Participant holding
such Stock Appreciation Right is prohibited by law or the Company’s insider
trading policy from exercising the Stock Appreciation Right, which extension
shall expire on the thirtieth (30th) day following the date such prohibition no
longer applies. If the Expiration Date determined in accordance with the
preceding sentence is not a business day, the Stock Appreciation Rights may be
exercised up to and including the last business day before such date.

(f)    Adjustment with Respect to Stock Appreciation Rights. Any other provision
of the Plan to the contrary notwithstanding, the Committee may, in its
discretion, at any time accelerate the date or dates on which Stock Appreciation
Rights vest.

(g)    No Repricing of Stock Appreciation Rights. The Committee may not
“reprice” Stock Appreciation Rights without approval of the Company’s
stockholders. “Reprice” means any of the following or any other action that has
the same effect: (i) amending the terms of a Stock Appreciation Right to reduce
its exercise price, (ii) canceling a Stock Appreciation Right at a time when its
exercise price exceeds the Fair Market Value of a share of Common Stock in
exchange for a Stock Option or Stock Appreciation Right with an exercise price
that is less than the exercise price of the original Stock Appreciation Right or
a Restricted Share or other equity award unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off or other similar
corporate transaction, (iii) canceling a Stock Appreciation Right at a time when
its exercise price exceeds the Fair Market Value of a share of Common Stock in
exchange for cash or other securities or (iv) taking any other action that is
treated as a repricing under the applicable rules of the principal U.S. national
securities exchange on which the shares are listed, provided that nothing in
this Section 2.6(g) shall prevent the Committee from making adjustments pursuant
to Article VI.

 

10



--------------------------------------------------------------------------------

ARTICLE III

PROVISIONS APPLICABLE TO RESTRICTED SHARES

Section 3.1 Grants of Restricted Shares.

The Committee may from time to time grant to eligible employees or other Service
Providers Restricted Shares on the terms and conditions set forth in the Plan
and on such other terms and conditions as are not inconsistent with the purposes
and provisions of the Plan, as the Committee, in its discretion, may from time
to time determine. Each Agreement covering a grant of Restricted Shares shall
specify the number of Restricted Shares granted, the Date of Grant, the price,
if any, to be paid by the Participant for such Restricted Shares, the vesting
schedule (as provided for in Section 3.2 hereof) and any Performance Goals for
such Restricted Shares and any other terms that the Committee deems appropriate.

Section 3.2 Vesting.

The Committee shall establish the vesting schedule applicable to Restricted
Shares granted hereunder, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Restricted Shares
and/or any applicable Performance Goal requirements, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement.

Section 3.3 Rights and Restrictions Governing Restricted Shares.

The Participant shall have all rights of a holder as to such shares of Common
Stock (including, to the extent applicable, the right to receive dividends and
to vote), except that none of the Restricted Shares may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of until such shares have
vested. Notwithstanding the foregoing, dividends paid on Restricted Shares will
be accrued during the vesting period and/or Performance Period applicable to
such Restricted Shares, and such dividends will vest and be paid only if and
when the underlying Restricted Shares vest.

Section 3.4 Adjustment with Respect to Restricted Shares.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may, in its discretion, at any time accelerate the date or dates on which
Restricted Shares vest. The Committee may, in its sole discretion, remove any
and all restrictions on such Restricted Shares whenever it may determine that,
by reason of changes in applicable law, the rules of any stock exchange on which
the Common Stock is listed or other changes in circumstances arising after the
Date of Grant, such action is appropriate.

Section 3.5 Delivery of Restricted Shares.

On the date on which Restricted Shares vest, all restrictions contained in the
Agreement covering such Restricted Shares and in the Plan shall lapse as to such
Restricted Shares. Restricted Share Awards issued hereunder may be evidenced in
such manner as the Committee in its discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. If stock certificates are issued, such certificates
shall be delivered to the Participant or such certificates shall be credited to
a brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.

Section 3.6 Termination of Service.

The Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant) the impact of the
Participant’s termination of Service with the Company or any of its Affiliates
on the Participant’s unvested Restricted Shares. Such provisions need not be
uniform among all Restricted Share Awards and may reflect distinctions based on
the reasons for termination of Service.

 

11



--------------------------------------------------------------------------------

Section 3.7 Grants of Unrestricted Shares.

The Committee may, in its sole discretion, make awards of unrestricted Common
Stock to eligible Service Providers in recognition of outstanding achievements
and performance; provided, that such awards of unrestricted Common Stock shall
be in lieu of salary or cash bonuses otherwise payable to the Service Providers.

ARTICLE IV

PROVISIONS APPLICABLE TO RESTRICTED SHARE UNITS

Section 4.1 Grants of Restricted Share Units.

The Committee may from time to time grant Restricted Share Units on the terms
and conditions set forth in the Plan and on such other terms and conditions as
are not inconsistent with the purposes and provisions of the Plan as the
Committee, in its discretion, may from time to time determine. Each Restricted
Share Unit awarded to a Participant shall correspond to one share of Common
Stock. Each Agreement covering a grant of Restricted Share Units shall specify
the number of Restricted Share Units granted, the vesting schedule (as provided
for in Section 4.2 hereof) for such Restricted Share Units and any Performance
Goals and any other terms that the Committee deems appropriate.

Section 4.2 Vesting.

The Committee shall establish the vesting schedule applicable to Restricted
Share Units granted hereunder, which vesting schedule shall specify the period
of time, the increments in which a Participant shall vest in the Restricted
Share Units and/or any applicable Performance Goal requirements, subject to any
restrictions that the Committee shall determine and specify in the applicable
Agreement.

Section 4.3 Adjustment with Respect to Restricted Share Units.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may, in its discretion, at any time accelerate the date or dates on which
Restricted Share Units vest.

Section 4.4 Settlement of Restricted Share Units.

On the date on which Restricted Share Units vest (unless another date is
specified by the Committee in the Agreement), all restrictions contained in the
Agreement covering such Restricted Share Units and in the Plan shall lapse as to
such Restricted Share Units and the Restricted Share Units will be payable in
cash equal to the Fair Market Value of the shares subject to such Restricted
Share Units or in shares of Common Stock or in a combination of cash or shares
of Common Stock. Restricted Share Units paid in Common Stock may be evidenced in
such manner as the Committee in its discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of one or
more stock certificates. If stock certificates are issued, such certificates
shall be delivered to the Participant or such certificates shall be credited to
a brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Committee, in its sole discretion,
may determine to be necessary or advisable in order to comply with applicable
federal or state securities laws.

Section 4.5 Termination of Service.

The Committee shall determine and specify in the applicable Agreement (or any
employment agreement applicable to the Participant) the impact of the
Participant’s termination of Service with the Company or any of its Affiliates
on the Participant’s unvested Restricted Share Units. Such provisions need not
be uniform among all Restricted Share Unit Awards and may reflect distinctions
based on the reasons for termination of Service.

 

12



--------------------------------------------------------------------------------

ARTICLE V

DIVIDEND EQUIVALENTS AND OTHER AWARDS

Section 5.1 Dividend Equivalents.

Subject to the provisions of this Plan and any Agreement, the recipient of an
Award other than a Stock Option or Stock Appreciation Right (including, without
limitation, any Award other than a Stock Option or Stock Appreciation Right
deferred pursuant to Section 7.8) may, if so determined by the Committee, be
entitled to receive, interest or dividends or Dividend Equivalents, with respect
to the number of shares of Common Stock covered by the Award, as determined by
the Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional shares of
Common Stock or otherwise reinvested and/or shall be subject to the same terms
and conditions (including vesting and forfeiture provisions) as the related
Award. Dividends or Dividend Equivalents granted with respect to an Award will
be accrued during the vesting period and/or Performance Period applicable to
such Award, and such dividends or Dividend Equivalents will vest and be paid
only if and when the underlying Award vests.

Section 5.2 Other Awards.

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. Other Awards may also include cash payments under the
Plan which may be based on one or more criteria determined by the Committee that
are unrelated to the value of Common Stock and that may be granted in tandem
with, or independent of, Awards granted under the Plan.

ARTICLE VI

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock-split, reverse stock-split,
dividend, distribution, combination, reclassification, reorganization,
consolidation, split-up, spin-off or recapitalization that changes the character
or amount of the Common Stock, an extraordinary cash dividend or any other
changes in the corporate structure, equity securities or capital structure of
the Company, the Committee shall make such adjustments, if any, to (i) the
number and kind of securities subject to any outstanding Award, (ii) the
exercise price or purchase price, if any, of any outstanding Award, and
(iii) the maximum number and kind of securities referred to in Sections 1.5(a)
and (b) and Sections 1.6(a) and (b) of the Plan, in each case, as it deems
appropriate.

In the event of a Change in Control, the Committee may, in its sole discretion,
also make such other adjustments as it deems appropriate in order to preserve
the benefits or potential benefits intended to be made available hereunder,
including but not limited to (i) providing for full vesting of Awards for those
Participants whose Service is terminated by the Company in connection with the
consummation of the Change in Control, (ii) providing for the termination of
Awards upon the consummation of the Change in Control, in which case vesting and
payout of such Awards shall be accelerated for Participants who are Service
Providers at the time of the Change in Control and/or (iii) providing for the
cashout of Awards, in which case the amount to be paid out in the case of
Restricted Shares or Restricted Share Units shall be equal to the formula or
fixed price per share paid to holders of shares of Common Stock and, in the case
of Stock Options or Stock Appreciation Rights, equal to the product of the
number of shares of Common Stock subject to the Stock Option or Stock
Appreciation Right (the “Award Shares”) multiplied by the amount, if any, by
which (X) the formula or fixed price per share paid to holders of shares of
Common Stock pursuant to such transaction exceeds (Y) the exercise price
applicable to such Award Shares. If required for compliance with Section 409A of
the Code, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5)(without regard to any alternative definition thereunder).
All determinations that the Committee makes pursuant to this Article VI shall be
conclusive and binding on all persons for all purposes. The Committee need not
treat all types of Awards, or all Awards within the same type of Award, in the
same manner under this Article VI.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 No Rights to Awards or Continued Employment or other Service.

Nothing in the Plan or in any Agreement, nor the grant of any Award under the
Plan, shall confer upon any individual any right to be employed by or to
continue in the employment or other Service of the Company or any Affiliate
thereof, nor to be entitled to any remuneration or benefits not set forth in the
Plan or such Agreement, including the right to receive any future Awards under
the Plan or any other plan of the Company or any Affiliate thereof or interfere
with or limit the right of the Company or any Affiliate thereof to modify the
terms of or terminate such individual’s employment or other Service at any time
for any reason.

Section 7.2 Restriction on Transfer.

The rights of a Participant with respect to any Award shall be exercisable
during the Participant’s lifetime only by the Participant and shall not be
transferable by the Participant to whom such Award is granted, except by will or
the laws of descent and distribution. Notwithstanding the foregoing, outstanding
Stock Options may be exercised following the Participant’s death by the
Participant’s estate or as permitted by the Committee. Further, and
notwithstanding the foregoing, to the extent permitted by the Committee, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family member” of the Grantee (as such term is defined in Section
A.1(a)(5) of the General Instructions to Form S-8 under the Securities Act
(“Form S-8”)), to trusts solely for the benefit of such family members and to
partnerships in which such family members and/or trusts are the only partners;
provided, that (i) as a condition thereof, the transferor and the transferee
must execute a written agreement containing such terms as specified by the
Committee, and (ii) the transfer is pursuant to a gift or a domestic relations
order to the extent permitted under the General Instructions to Form S-8. Except
to the extent specified otherwise in the agreement the Committee provides for
the Grantee and transferee to execute, all vesting, exercisability and
forfeiture provisions that are conditioned on the Grantee’s continued employment
or service shall continue to be determined with reference to the Grantee’s
employment or service (and not to the status of the transferee) after any
transfer of an Award pursuant to this Section 7.2, and the responsibility to pay
any taxes in connection with an Award shall remain with the Grantee
notwithstanding any transfer other than by will or intestate succession. For
avoidance of doubt, in no case shall an Award be transferable to any third-party
financial institutions without stockholder approval.

Section 7.3 Taxes.

The Company or an Affiliate thereof, as appropriate, shall have the right to
deduct from all payments made under the Plan to a Participant or to a
Participant’s estate any federal, state, local or other withholding taxes (up to
the maximum statutory rate) with respect to such payments. The Committee, in its
discretion, may require, as a condition to the exercise or settlement of any
Award or delivery of any certificate(s) for shares of Common Stock, that an
additional amount be paid in cash equal to the amount of any federal, state,
local or other withholding taxes (up to the maximum statutory rate) with respect
to such exercise or settlement. In addition, the Committee may establish
procedures to allow Participants to satisfy such withholding obligations through
a net share settlement procedure or the withholding of shares subject to the
applicable Award, or through a “cashless exercise” procedure as described in
Section 2.4. Any Participant who makes an election under Section 83(b) of the
Code to have the Participant’s Award taxed in accordance with such election must
give notice to the Company of such election immediately upon making a valid
election in accordance with the rules and regulations of the Code. Any such
election must be made in accordance with the rules and regulations of the Code.

Section 7.4 Stockholder Rights.

No Award under the Plan shall entitle a Participant or a Participant’s estate or
permitted transferee to any rights of a holder of shares of Common Stock of the
Company, except as provided in Article III with respect to Restricted Shares or
when and until the Participant, the Participant’s estate or the permitted
transferee is registered on the books and records of the Company as a
stockholder with respect to the exercise or settlement of such Award.

 

14



--------------------------------------------------------------------------------

Section 7.5 No Restriction on Right of Company to Effect Corporate Changes.

The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stock whose rights are superior to or affect the
Common Stock or the rights thereof or which are convertible into or exchangeable
for Common Stock, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

Section 7.6 Source of Payments.

The general funds of the Company shall be the sole source of cash settlements of
Awards under the Plan and the Company shall not have any obligation to establish
any separate fund or trust or other segregation of assets to provide for
payments under the Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and a Participant or
any other person. To the extent a person acquires any rights to receive payments
hereunder from the Company, such rights shall be no greater than those of an
unsecured creditor.

Section 7.7 Exercise Periods Following Termination of Service.

For the purposes of determining the dates on which Awards may be exercised
following a termination of Service or following the Retirement, death or
Permanent Disability of a Participant, the day following the date of such event
shall be the first day of the exercise period and the Award may be exercised up
to and including the last business day falling within the exercise period. Thus,
if the last day of the exercise period is not a business day, then the last date
an Award may be exercised is the last business day preceding the end of the
exercise period.

Section 7.8 Deferral of Awards.

The Committee may establish procedures pursuant to which the payment of any
Award may be deferred.

Section 7.9 Employment of Participant by Affiliate.

Unless the Committee determines otherwise, the Service of a Participant who
works for an Affiliate shall terminate, for Plan purposes, on the date on which
the Participant’s employing company ceases to be an Affiliate.

Section 7.10 Registration Restrictions.

A Stock Option or Stock Appreciation Right shall not be exercisable, no transfer
of shares of Common Stock shall be made to any Participant, and any attempt to
exercise a Stock Option or Stock Appreciation Right or to transfer any such
shares shall be void and of no effect, unless and until (i) a registration
statement under the Securities Act has been duly filed and declared effective
pertaining to the shares of Common Stock subject to such Stock Option or Stock
Appreciation Right, and the shares of Common Stock subject to such Stock Option
or Stock Appreciation Right have been duly qualified under applicable federal or
state securities or blue sky laws or (ii) the Committee, in its sole discretion,
determines, or the Participant, upon the request of the Committee, provides an
opinion of counsel satisfactory to the Committee, that such registration or
qualification is not required as a result of the availability of an exemption
from registration or qualification under such laws. Without limiting the
foregoing, if at any time the Committee shall determine, in its sole discretion,
that the listing, registration or qualification of the shares of Common Stock
subject to a Stock Option, Stock Appreciation Right or other Award is required
under any federal or state law or on any securities exchange or the consent or
approval of any U.S. or foreign governmental regulatory body is necessary or
desirable as a condition of, or in connection with, delivery or purchase of such
shares under a Stock Option, Stock Appreciation Right or other Award, such Stock
Option or Stock Appreciation Right shall not be exercised in whole or in part,
and shares of Common Stock shall not be delivered pursuant to the Award, unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION

The Plan may be terminated and may be altered, amended, suspended or terminated
at any time, in whole or in part, by the Board; provided, however, that no
alteration or amendment will be effective without stockholder approval if such
approval is required by law or under the rules of the Nasdaq Global Select
Market or other principal stock exchange on which the Common Stock is listed. No
termination or amendment of the Plan may, without the consent of the Participant
to whom an Award has been made, materially adversely affect the rights of such
Participant in such Award; provided, that no such consent shall be required if
the Committee determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either (i) is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated. Unless previously terminated
pursuant to this Article VIII, the Plan shall terminate on the tenth (10th)
anniversary of the Effective Date, and no further Awards may be granted
hereunder after such date; provided, that Incentive Stock Options may not be
granted under this Plan after the tenth (10th) anniversary of the date on which
the Board approved the Plan, if such date is prior to the Effective Date.

ARTICLE IX

INTERPRETATION

Section 9.1 Governmental Regulations.

The Plan, and all Awards hereunder, shall be subject to all applicable rules and
regulations of governmental or other authorities.

Section 9.2 Headings.

The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.

Section 9.3 Governing Law.

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

Section 9.4 Parachute Taxes.

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Affiliate, except an agreement, contract, or
understanding that modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Award held by that Participant and
any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for the Participant under this Plan, all Other Agreements, and
all Benefit Arrangements, would cause any payment or benefit to the Participant
under this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Participant from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Participant without causing any

 

16



--------------------------------------------------------------------------------

such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment, or benefit under
this Plan, in conjunction with all other rights, payments, or benefits to or for
the Participant under any Other Agreement or any Benefit Arrangement would cause
the Participant to be considered to have received a Parachute Payment under this
Plan that would have the effect of decreasing the after-tax amount received by
the Participant as described in clause (ii) of the preceding sentence, then the
Participant’s rights, payments or benefits under this Plan, any Other Agreements
and any Benefit Arrangements will be reduced or eliminated so as to avoid having
the payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment. The Company will accomplish such reduction by first reducing
or eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of Awards subject to Performance Goals, then by reducing or eliminating
any accelerated vesting of Stock Options or Stock Appreciation Rights, then by
reducing or eliminating any accelerated vesting of Restricted Shares or
Restricted Share Units, then by reducing or eliminating any other Parachute
Payments. In the event that accelerated vesting of any class of equity award is
to be reduced or eliminated in accordance with the preceding sentence, such
acceleration of vesting shall be canceled in reverse order of the date of grant.

Section 9.5 Section 409A of the Code.

The Plan is intended to comply with Section 409A of the Code and all
regulations, guidance and other interpretive authority issued under such section
(“Section 409A”) to the extent subject to Section 409A, and, accordingly, to the
maximum extent permitted, the Plan will be interpreted and administered to be in
compliance with Section 409A. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Section 409A will not be
treated as deferred compensation unless applicable law, rules or regulations
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan to a Participant who is a “specified
employee” (within the meaning of Treasury Regulations Section 1.409A-1(i)) as of
the date of the Participant’s “separation from service” within the meaning of
Section 409A of the Code that are properly treated as “deferred compensation”
subject to Section 409A during the six-month period immediately following the
Participant’s termination of Service will instead be paid on the first payroll
date after the six-month anniversary of the Participant’s “separation from
service” (or the Grantee’s death, if earlier). Notwithstanding the foregoing,
neither the Company, any Affiliate nor the Committee will have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A and neither the Company, any Affiliate nor the
Committee will have any liability to any Participant for such tax or penalty.

ARTICLE X

EFFECTIVE DATE AND STOCKHOLDER APPROVAL

The Plan shall be effective as of the Effective Date, provided that the
Effective Date occurs within one year of the date of Board approval of the Plan.
Upon approval of the Plan by the stockholder(s) of the Company as set forth
above, all Awards made under the Plan on or after the date of Board approval of
the Plan shall be fully effective as if the stockholder(s) of the Company had
approved the Plan on such date. If the stockholder(s) fail(s) to approve the
Plan within one year after the date of Board approval of the Plan, any Awards
made hereunder shall be null and void and of no effect. For the avoidance of
doubt, this amendment and restatement is not intended, and shall not be
interpreted to, modify any Awards granted prior to the Effective Date to the
extent such modification would result in a loss of deductibility under
Section 162(m).

 

17